      Case 2:19-cv-11175-WBV-JVM Document 105 Filed 08/12/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA



DAVID WEINHOFFER, as liquidating                    CIVIL ACTION
Trustee of OFFSHORE SPECIALTY
FABRICATORS LLC

VERSUS                                              NO. 19-11175

DAVIE SHORING, INC.                                 SECTION D (1)


                                      ORDER

        Before the Court is a Motion for Voluntary Dismissal of Count I of Complaint,

filed by plaintiff David Weinhoffer, as liquidating Trustee of Offshore Specialty

Fabricators, LLC. 1    Plaintiff seeks to have the Court dismiss Count I without

prejudice. Defendant, Davie Shoring, Inc., opposes plaintiff’s motion, arguing that

the Court should dismiss Count I with prejudice because plaintiff knew or should

have known that the Count was based on inaccurate information, and defendant

spent considerable time and resources defending the erroneous and false claim. 2 In

his Reply, plaintiff aruges that defendant knew of the error in the complaint before

plaintiff did, and that defendant is not prejudiced by a dismissal of Count I without

prejudice. 3




1 R. Doc. 59.
2 R. Doc. 70.
3 R. Doc. 78.
      Case 2:19-cv-11175-WBV-JVM Document 105 Filed 08/12/20 Page 2 of 2



        In its July 28, 2020 Order, 4 the Court considered the parties’ arguments, and

found that “if Plaintiff’s representation that it was not the seller at the second auction

is accurate, recovery under La. R.S. 9:3161, as alleged in Count I, is wholly

inapplicable because that statute applies to a public resale, which Plaintiff alleges

did not occur in this matter.” 5 It further found that defendant had been prejudiced

by being forced to defend against Count I. 6         However, because dismissal with

prejudice is an extreme remedy, the Court allowed plaintiff the opportunity to

withdraw his Motion for Voluntary Dismissal of Count I by filing motion to withdraw

on or before July 31, 2020. 7 Plaintiff did not file such a motion. The Court therefore

dismisses Count I of plaintiff’s complaint with prejudice.

        IT IS HEREBY ORDERED that plaintiff’s Motion Dismiss Count I Without

Prejudice is GRANTED IN PART, and Count I of the Complaint is DISMISSED

WITH PREJUDICE.

        New Orleans, Louisiana, August 11, 2020.



                                                ______________________________________
                                                WENDY B. VITTER
                                                UNITED STATES DISTRICT JUDGE




4 R. Doc. 95.
5 Id. at 13.
6 Id.
7 Id. at 13-14.


                                            2
